DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “normal” and “strong” in claim 6 are relative terms which render the claim indefinite. The terms “normal” and “strong” are not defined by the claim with respect to the deblocking filter, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 20150117791 A1) (hereinafter Mertens) in view of Minezawa et al. (US 20160021379 A1) (hereinafter Minezawa).
Regarding claim 1, Mertens discloses:
A method for processing a spatial region of a video image represented in a video signal, the method comprising: [See Mertens, ¶ 0013-0117 discloses encoding video regions within an MPEG video encoding standard like AVC, or similar.]
receiving an input image in a video bitstream comprising luminance and chroma pixel values; [See Mertens, ¶ 0122 discloses The image encoder may typically comprise various subcomponents (typically under control of software, allowing the grader to choose parameters), and will typically comprise some variant of a pixel texture encoding unit 552, which is arranged to encode the colors of pixels of the image according to a particular defined image representation (Im—1), e.g. with lumas of N-bit code words, like e.g. 8 bit or 10 bit or 12 bit code words, and chrominance encodings like Y_Cr and Y_Cb.]
determining a luminance indicator of a spatial image region in the input image based on luminance pixel values in the spatial image region, wherein the luminance indicator indicates that a specific partition corresponding to a specific range of luminance levels is utilized in the spatial image region; [See Mertens, ¶ 0013 discloses determining and outputting a region differentiator grey value (a luma value demarcating below it lumas of all pixels of a first object and above it lumas of all pixels of a second object).  In other words, a luminance value range is used to distinguish between object pixels above/below a particular value, and subsequently brighter/darker areas.  Particularly, the region differentiator grey value segments a first range from a minimum brightness to the grey value, and a second range from the grey value to a maximum brightness; See Mertens, ¶ 0026-0027 discloses encoding region differentiator grey values (gTS_D_Loc_1, gTS_D_Loc_2) in between sections comprising several of the N-bit code words encoding the pixel colors from the image representation.  This enables allocation of different values of the “most dark shadow parts” for different parts (spatial regions) of the image, and hence providing higher control over the tunability of an image; See Mertens, ¶ 0018 discloses separating a distinct region or object in a scene so as to correlate with a “bright dark”, “average dark”, and “superdark” area.]
Mertens does not appear to explicitly disclose:
determining one or more filtering parameters for a deblocking filter, wherein the filtering parameters depend on the luminance indicator in the spatial image region; and 
applying the deblocking filter to the spatial image region to generate a filtered image region.
However, Minezawa discloses:
determining one or more filtering parameters for a deblocking filter, wherein the filtering parameters depend on the luminance indicator in the spatial image region; and [See Minezawa, ¶ 0126-0130, 0144 discloses a range of brightness (luminance) values which a local decoded image can have.  Particularly, it is noted that in the deblocking filtering process, various parameters used for the selection of the intensity of a filter to be applied to a block boundary can be changed from their initial values; See Minezawa, ¶ 0125-0130 discloses changing filter parameters of a deblocking filtering process as part of classifying pixels according to brightness/luminance values.]
applying the deblocking filter to the spatial image region to generate a filtered image region. [See Minezawa, ¶ 0085, Fig. 21 illustrates a loop filter (106) applying the deblocking filter.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mertens to add the teachings of Minezawa in order to reduce distortion occurring at a boundary between prediction blocks.

Regarding claim 2, Mertens in view of Minezawa discloses all the limitations of claim 1.
Minezawa discloses:
wherein the luminance indicator is determined based on an average of two or more luminance pixel values in the spatial image region. [See Minezawa, ¶ 0160 discloses an intra process of generating an intra prediction signal of a prediction block P.sub.i.sup.n in the luminance signal will be explained; See Minezawa, ¶ 0161-0163 discloses when the index value indicating the intra prediction mode for the prediction block P.sub.i.sup.n is 2 (average (DC) prediction), the intra prediction unit determines the average of the already-encoded pixels adjacent to the top of the prediction block P.sub.i.sup.n and the already-encoded pixels adjacent to the left of the prediction block P.sub.i.sup.n as the predicted value of each pixel in the prediction block P.sub.i.sup.n so as to generate a prediction image.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 3, Mertens in view of Minezawa discloses all the limitations of claim 1.
Minezawa discloses:
wherein a parameter from the one or more filtering parameters for the deblocking filter comprises an offset to another operational parameter for deblocking. [See Minezawa, ¶ 0126-0130 discloses in the deblocking filtering process, various parameters used for the selection of the intensity of a filter to be applied to a block boundary can be changed from their initial values. When changing a parameter, the parameter is outputted to the variable length encoding unit 13 as a part of the adaptation parameter set to be encoded.  In the pixel adaptive offset process, the image is partitioned into a plurality of blocks first, a case of not carrying out the offset process is defined as one class classifying method for each of the coding blocks, and one class classifying method is selected from among a plurality of class classifying methods which are prepared in advance. Next, by using the selected class classifying method, each pixel included in the block is classified into one of classes, and an offset value for compensating for a coding distortion is calculated for each of the classes. Finally, a process of adding the offset value to the brightness value of the local decoded image is carried out.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 4, Mertens in view of Minezawa discloses all the limitations of claim 1.
Minezawa discloses:
further comprising: determining, based at least in part on the luminance indicator, values of operational parameters used in one or more signal processing operations related to the spatial image region of the input image. [See Minezawa, ¶ 0127-0129 discloses classifying each pixel into one of a set of available classes according to the brightness value of the local decoded image, and selectively applying an offset process as a result; See Minezawa, ¶ 0144 discloses the sequence level header is a combination of pieces of header information which are typically common on a per sequence basis, the pieces of header information including the image size, the chrominance signal format, the bit depths of the signal values of the luminance signal and the color difference signals, and the enable flag information about each of the filtering processes (the adaptive filtering process, the pixel adaptive offset process, and the deblocking filtering process) which are carried out on a per sequence basis by the loop filter unit 11.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 5, Mertens in view of Minezawa discloses all the limitations of claim 4.
Minezawa discloses:
wherein a determined operational parameter used in signal processing operations related to the spatial image region of the input image comprises an offset to another operational parameter for deblocking. [See Minezawa, ¶ 0124-0125, 0127-0130, 0144 discloses a process (pixel adaptive offset process) of adaptively adding an offset to each pixel as part of a deblocking filtering procedure.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 7, Mertens in view of Minezawa discloses all the limitations of claim 4.
Minezawa discloses:
wherein the one or more signal processing operations include performing a smoothing operation on pixels in the spatial image region that is enabled by a set of smoothing operational parameters whose values are selected based at least in part on the specific range of luminance levels. [See Minezawa, ¶ 0166 discloses performing a smoothing process on a reference image at the time of carrying out an intra prediction on an 8×8-pixel block in an image which complies with MPEG-4 AVC/H.264 explained previously, even in a case in which an already-encoded pixel adjacent to the prediction block P.sub.i.sup.n on which a smoothing process is carried out is provided as the reference pixel at the time of generating an intermediate prediction image of the prediction block P.sub.i.sup.n, the intra prediction unit 4 can carry out the filtering process which is the same as the above-mentioned example on the intermediate prediction image.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 8, Mertens in view of Minezawa discloses all the limitations of claim 1.
Mertens discloses:
A non-transitory computer readable storage medium, storing software instructions, which when executed by one or more processors cause performance of the method recited in claim 1. [See Mertens, claim 19 discloses a non-transitory computer-readable medium with software and executed by a processor.]

Regarding claim 9, Mertens in view of Minezawa discloses all the limitations of claim 1.
Mertens discloses:
A computing device comprising one or more processors and one or more storage media, storing a set of instructions, which when executed by one or more processors cause performance of the method recited in claim 1. [See Mertens, claim 19 discloses a non-transitory computer-readable medium with software and executed by a processor.]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Minezawa in view of Van der Auwera et al. (US 20130259141 A1) (hereinafter Van der Auwera).
Regarding claim 6, Mertens in view of Minezawa discloses all the limitations of claim 1.
Mertens in view of Minezawa does not appear to explicitly disclose:
wherein the deblocking filter is selected from a normal deblocking filter or a strong deblocking filter based on the luminance indicator.
However, Van der Auwera discloses:
wherein the deblocking filter is selected from a normal deblocking filter or a strong deblocking filter based on the luminance indicator. [See Van der Auwera, ¶ 0011 discloses according to the techniques of this disclosure, a video coder, e.g., a video encoder or video decoder, may calculate a chrominance quantization parameter for the edge between two blocks of video data not only based on the luminance quantization parameters for the two blocks of video data, but also based on a chrominance quantization parameter offset value. The video coder determines a strength for a deblocking filter for the common edge based on the chrominance quantization parameter.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mertens in view of Minezawa to add the teachings of Van der Auwera in order to adaptively change the strength of a deblocking filter according to quality levels of luminance/chrominance components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486